     Case 2:20-cv-02512-SHK Document 18 Filed 09/11/20 Page 1 of 1 Page ID #:1577




 1   NICOLA T. HANNA
 2   United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   JENNIFER A. KENNEY, CSBN 241625
     Special Assistant United States Attorney
 8         160 Spear Street, Suite 800
 9         San Francisco, CA 94105
           Telephone: (415) 977-8945
10
           Facsimile: (415) 744-0134
11         E-Mail: Jennifer.A.Kenney@ssa.gov
12
     Attorneys for Defendant Commissioner of Social Security

13
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
14
                                           WESTERN DIVISION
15
     STEPHANIE DIANE JORDAN,                        ) Case No.: 2:20-cv-02512-SHK
16                                                  )
17   Plaintiff,                                     ) [PROPOSED] ORDER FOR
                                                    ) VOLUNTARY REMAND
18           v.                                     )
19                                                  )
     ANDREW SAUL,                                   )
20
     Commissioner of Social Security,               )
21                                                  )
22
     Defendant.                                     )

23           Based upon the parties’ Stipulation to Voluntary Remand Pursuant to
24   Sentence Four of 42 U.S.C. § 405(g) (“Stipulation to Voluntary Remand”), IT IS
25   ORDERED that this case is remanded to Defendant for further proceedings
26   consistent with the terms of the Stipulation to Remand.

     Dated: 9/11/20
27
28                                              HON. SHASHI H. KEWALRAMANI
                                                UNITED STATES MAGISTRATE JUDGE

     Proposed Order for Voluntary Remand        1
